Opinion by
Cline, J.
It appeared from the record that the two cases of coconut in question were short in two other entries. The case was later settled by agreement, the importer abandoning his claim as to the merchandise in one case, the defendant conceding that the merchandise in case 5491 was the product of the Philippine Islands. On the record presented and the exhibit showing certificate' of origin as to one case (5491) being a product of the Philippine Islands, the protest was sustained as to that case only.